UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7622



GORDON R. SCHENKELBERGER,

                                             Petitioner - Appellant,

          versus


RON ANGELONE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-00-1125-AM)


Submitted:   March 22, 2001                 Decided:   March 29, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gordon R. Schenkelberger, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gordon R. Schenkelberger appeals the district court’s order

denying his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000), as untimely filed.   We have reviewed the record, the

district court’s opinion, and Schenkelberger’s informal appellate

brief.   Because Schenkelberger failed to challenge on appeal the

basis for the district court’s ruling, he has not preserved any

issue for our review.   4th Cir. R. 34(b).   Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court.   Schenkelberger v. Angelone, No. CA-00-

1125-AM (E.D. Va. filed Oct. 11, 2000; entered Oct. 12, 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                  2